NOT DESIGNATED FOR PUBLICATION

                                          Nos. 124,158
                                               124,159

              IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                       STATE OF KANSAS,
                                           Appellee,

                                                 V.

                                    DANIELLE N. ALLISTON,
                                         Appellant.


                                 MEMORANDUM OPINION


       Appeal from Jackson District Court; NORBERT C. MAREK JR., judge. Opinion filed April 15,
2022. Appeal dismissed.


       Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g) and
(h).


Before MALONE, P.J., SCHROEDER and HURST, JJ.


       PER CURIAM: Danielle N. Alliston was convicted of possession of heroin in two
separate district court cases. At the combined sentencing hearing, the district court denied
Alliston's motion for downward durational departure and imposed the presumptive grid
box sentence of 20 months' imprisonment in each case, to run concurrent, with 12
months' postrelease supervision, consecutive to Alliston's sentence for a misdemeanor
conviction in another case. See K.S.A. 2020 Supp. 21-6805(a) (sentencing guidelines grid
for drug crimes). The misdemeanor case is not at issue in this appeal. Alliston's two cases
were consolidated on appeal, and we granted Alliston's motion for summary disposition
in lieu of briefs under Supreme Court Rule 7.041A (2022 Kan. S. Ct. R. at 48).


                                                 1
       Alliston asserts the district court erred in denying her departure motion and in
imposing the standard grid sentence over the mitigated sentence as set out in the grid box,
but she concedes we do not have jurisdiction to review the imposition of a presumptive
sentence. See K.S.A. 2020 Supp. 21-6820(c)(1). Alliston further asserts the district court
erred in ordering her present sentences be served consecutively to her sentence in another
case. But, she likewise acknowledges we do not have jurisdiction to review this point.
See State v. Young, 313 Kan. 724, 740, 490 P.3d 1183 (2021) (appellate court lacks
jurisdiction to review imposition of consecutive sentences when such disposition is
authorized by statute).


       Upon review of the record, even if we did have jurisdiction to address Alliston's
issues on appeal, she has failed to show the district court abused its discretion.


       Given the controlling precedent, we have no jurisdiction to consider Alliston's
claims; therefore, we dismiss her appeal.


       Appeal dismissed.




                                              2